Mr. Chief Justice English delivered the opinion of the Court. This was a judicial garnishment determined in the Franklin Circuit Court. At the return term, the plaintiff, Wm. M. White, filed allegations and interrogatories; to which the defendant, Edmond M. Richardson, filed an answer. The plaintiff excepted to the sufficiency of the answer; the Court sustained the exceptions, and ordered the defendant to answer the interrogatories fully, which he declined to do, but rested on the answer, which he had made. Thereupon the plaintiff produced the judgment recited in the writ, and the Court rendered judgment against the garnishee for the amount thereof as upon default or failure to answer; and he excepted and appealed. It is not insisted, in the argument here, that the responses of the appellant to the interrogatories propounded by the appel-lee, were sufficient. Portions of the interrogatories were not answered at all, and others, evasively. But it is insisted that the allegations were not sufficient to warrant the judgment by default, because they did not recite the judgment against the original debtor. The judgment was fully recited in the writ of garnishment, as required by the statute. Dig., ch. 78, sec. 1, p. 559. The 3d section declares that the plaintiff shall prepare and file all the allegations and interrogatories upon which he may be desirous of obtaining the answer of the garnishee, touching],the goods and chattels, moneys, credits and effects of the judgment debtor, and the value thereof, in his hands and possession at the time of the service of the writ, etc. The statute does not require the judgment to be recited in the allegations. It is next insisted that the appellee had no right to except to the sufficiency of the answer of the appellant, but that if he deemed it untrue or insufficient, he should have denied it, etc. This would be a narrow construction of the 5th section of the statute. If the plaintiff put a question to the garnishee, and in his answer, he declines to respond to the question, or responds evasively; and the plaintiff then merely interposes a denial of the answer, this would produce no issue to be tried between them. Clearly, in such case, the plaintiff may except to the sufficiency of the answer, and if the Court sustain the exceptions? and order the garnishee to answer more fully, as in this case, and he refuses to do so, he is as much in default as if he had not answered at all, and judgment may be rendered against him accordingly. See Tunstall vs. Means, 5 Ark. 702. The only remaining point made by the appellant’s counsel, is that the writ of garnishment wants the seal of the clerk. This objection comes too late after the appellant appeared in the suit in the Court below, and filed a response to the allegations. The judgment is affirmed. Absent, Mr. Justice Hanly.